Citation Nr: 0017164	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a lobular prostate.

5.  Entitlement to service connection for an epididymal cyst.

6.  Evaluation of service-connected low back disorder, rated 
as 10 percent disabling effective from December 7, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1996 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims of 
service connection for tinnitus, hearing loss, a kidney 
disorder, a lobular prostate, and a epididymal cyst.  Service 
connection was granted for a low back disorder and a 0 
percent evaluation was assigned, effective from December 7, 
1995.  Subsequently, by a June 1999 rating decision, a 10 
percent rating was assigned for the low back disorder, 
effective from December 7, 1995.

(The issue of a higher evaluation for the veteran's service-
connected low back disorder will be addressed in the remand 
that follows this decision.)


FINDING OF FACT

No competent medical evidence has been submitted to show that 
tinnitus, hearing loss, a kidney disorder, a lobular 
prostate, or an epididymal cyst is attributable to military 
service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for tinnitus, hearing loss, 
a kidney disorder, a lobular prostate, or an epididymal cyst.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
has tinnitus, hearing loss, a kidney disorder, a lobular 
prostate, and an epididymal cyst, that were brought about by 
injuries or disease sustained during his military service.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

With hearing loss claims, the Board notes that it is 
important to point out that VA may only find hearing loss to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Available service medical records consist of the veteran's 
January 1955 separation examination.  At that time, hearing 
was 15/15 on whispered voice testing in each ear.  The 
separation examination was otherwise negative for complaints 
and/or diagnoses of tinnitus, hearing loss, a kidney 
disorder, a prostate problem, or an epididymal cyst.

Service personnel records show that the veteran was in the 
United States Air Force, that he was assigned to a 
maintenance squadron, and that his training included aircraft 
and engine mechanic schools.

More recently, VA treatment records, dated from February 1995 
to December 1995, were obtained by the RO.  These records 
were likewise negative for complaints, diagnoses, and/or 
treatment for tinnitus, hearing loss, a lobular prostate, or 
an epididymal cyst.  However, they show the veteran's 
treatment for chronic renal insufficiency beginning in July 
1995.  See VA treatment record dated in July 1995 and an 
undated record.

The veteran first appeared for VA examinations in January 
1996.  At an ear examination, the veteran reported an 
extensive history of exposure to aircraft engines while in 
military service and one episode of aerotitis media during a 
flight while in military service.  He complained of 
occasional difficulty hearing while in a group or noisy 
environment as well as occasional earaches bilaterally.  As 
to tinnitus, the veteran reported occasional ringing 
bilaterally; the ringing was of brief duration (several 
seconds), and it began approximately two or three years 
earlier.

Audiological evaluation of pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
60
LEFT
25
25
25
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 90 percent in the left ear.

The examiner opined that right ear hearing was in the outer 
limits of normal through 2000 Hz with moderate to moderately 
severe sensorineural hearing loss for the frequencies above 
2000 Hz.  Similarly, left ear hearing was within normal 
limits through 2000 Hz with moderate to moderately severe 
sensorineural hearing loss for the frequencies above 2000 Hz.  
The diagnoses were no active ear disease, tinnitus by 
history, and bilateral moderate sensorineural hearing loss.

At the VA nephritis examination, the veteran reported that he 
had only 30 percent kidney function, possibly related to 
toxic exposure.  On examination, the right head of the 
epididymis showed a nodule.  On rectal examination, he had an 
asymmetric prostate with the left lobe feeling benign.  On 
the right side, the prostate was lobular with soft nodules 
extending a little bit toward the base.  The diagnoses were 
lobular prostate, probably secondary to benign prostatic 
hypertrophy (BPH), right epididymal cyst, and history of 
renal insufficiency.

Significantly, none of the records on appeal includes a 
medical nexus opinion that tends to show a relationship 
between any current tinnitus, sensorineural hearing loss, 
chronic renal insufficiency, lobular prostate, or epididymal 
cyst and the veteran's military service.  Likewise, no 
medical opinion has been presented that tends to show a 
relationship between any current disability and continued 
symptoms since service.  Furthermore, no evidence has been 
presented to show that sensorineural hearing loss or a renal 
problem such as nephritis was manifested to a compensable 
degree within a year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Therefore, because 
there is no showing of medical nexus, these claims are not 
well grounded.  Caluza, supra.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe symptoms he experienced 
during military service and since.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide the 
necessary medical nexus evidence.  Id.  

Because no competent medical evidence has been presented 
which tends to show a link between any of the claimed 
disabilities and military service, his claims are not well 
grounded.  (The principle of reasonable doubt does not apply 
until after the veteran has submitted a well-grounded claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Service connection for tinnitus, hearing loss, a kidney 
disorder, a lobular prostate, or an epididymal cyst is 
denied.


REMAND

Turning next to the claim for a higher evaluation for the 
veteran's service-connected low back disorder, the Board 
notes that it has been most recently rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5003 which allows for 
ratings based on limited motion.  Diagnostic Codes 5003-5292.  
See RO decisions entered in September 1996 and June 1999.  
Consequently, consideration must now be given to the degree 
of any functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what is now required in the 
veteran's case.

When seen by VA in August 1996 and May 1999 the veteran's 
complaints of chronic low back pain were noted.  
Additionally, clinical findings relative to his back were 
made.  Specifically, in August 1996, range of motion studies 
disclosed forward flexion to 70 degrees, backward extension 
to 15 degrees, lateral tilt to 25 degrees, and left and right 
rotation to 25 degrees.  It was also noted that straight leg 
raising was to approximately 70 degrees, that he had no 
radicular pain with straight leg raising, that back motions 
were fluid, and that he exhibited neither muscle spasm nor 
spinous tenderness.  Similarly, in May 1999, range of motion 
studies disclosed flexion to 85 degrees, left and right 
extension to 18 degrees, bending to 18 degrees, and bilateral 
rotation to 20 degrees.  Moreover, it was reported that the 
veteran had neither back tenderness nor muscle spasm, and 
straight leg raising was negative.  X-rays, in May 1999, 
revealed, for the first time, degenerative changes in the 
lumbar spine.  However, while the May 1999 examiner opined 
that the veteran had a fairly normal examination, no attempt 
was made by either examiner to quantify the veteran's pain 
that can be used to apply the pertinent rating criteria.  
Consequently, it may be said that the examination reports 
were not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain with use or flare-
ups, etc., and to report such an opinion in terms that can be 
used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, and because the 
veteran's service-connected disability contemplates 
limitation of motion, a remand for a VA examination to 
ascertain the degree of low back impairment is required.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

The Board notes that the May 1999 VA examiner noted that the 
veteran received Social Security Administration (SSA) 
disability benefits, in part, because of his low back 
disorder.  However, copies of the medical evidence on which 
such award was based are not found in the record.  Therefore, 
on remand, the RO should obtain such records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

This issue is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal. 

2.  The RO should obtain and associate 
with the record copies of the award, if 
any, and all medical records relied on by 
the SSA in awarding the veteran 
disability benefits.  All efforts by the 
RO to obtain these records should be 
memorialized.

3.  The veteran should be scheduled for 
an orthopedic evaluation to determine the 
extent of his service-connected 
disability.  The examiner should review 
the claims file, examine the veteran, and 
provide findings that take into account 
all functional impairments due to his 
service-connected disability, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the back should be 
equated with additional loss in range of 
motion beyond that demonstrated 
clinically due to these factors.  See 
DeLuca, supra.  If the veteran is 
examined at a point of maximum 
disability, this should be noted.  
Additionally, if it is not possible to 
express an opinion as to the degree of 
functional losses caused by problems such 
as pain or flare-ups in terms consistent 
with the rating criteria, this should be 
explained in detail.  

4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a 
(1999) and the precepts of DeLuca, supra.  
Consideration should also be given to the 
possibility of "staged" ratings in 
accordance with Fenderson v. West, 
12 Vet. App. 119 (1999) (in cases where 
the original rating assigned has been 
appealed, consideration must be given to 
whether the veteran deserves a higher 
rating at any point during the pendency 
of the claim.).  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



